DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SHARA COOPER,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-3012

                          [November 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 50-2006-CF-004008-AXXX-MB.

   Shara Cooper, Ocala, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.